ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_05_EN.txt. 1144

SEPARATE OPINION OF JUDGE KOOIJMANS

Namibia's alternative claim of acquisitive prescription — Admissibility —
Reference to “rules and principles of international law” in Special Agreement —
Subsequent practice and acquisitive prescription.

Kasane Communiqué — Mutual commitments linked to settlement of dispute
— Waters around Island part of unitary whole irrespective of location of bound-
ary — Use of these waters similar to non-navigational uses — Convention on
Law of Non-navigational Uses of International Watercourses — Helsinki Rules
— Principle of equitable and reasonable utilization.

1. Although I have voted in favour of the operative provisions of the
Judgment, [ feel compelled to append some observations since I find
myself unable to concur with part of the Court’s reasoning. | also wish to
make a number of additional remarks to supplement the conclusions of
the Court concerning the use of the waters around Kasikili/Sedudu
Island.

I

2. I agree with the Court’s conclusion that the boundary between Bot-
swana and Namibia follows the line of deepest soundings in the northern
channel of the Chobe River around Kasikili/Sedudu Island and that this
Island forms part of the territory of Botswana.

3. That finding is the result of the Court’s interpretation of the Anglo-
German Treaty of 1 July 1890 and is in conformity with Article I of the
Special Agreement of 15 February 1996, in which the Parties requested
the Court to determine, on the basis of the Anglo-German Treaty and the
rules and principles of international law, the boundary between them
around Kasikili/Sedudu Island and the legal status of the Island.

4. In my opinion the Court’s conclusion with regard to the legal status
of the Island should, however, not have been based simultaneously upon
the consideration that the correctness of Namibia’s claim that it has title
to Kasikili/Sedudu Island not only on the basis of the 1890 Treaty, but
also, in the alternative, on the basis of the doctrine of prescription, has
been insufficiently established by Namibia and that this claim, therefore,
cannot be accepted (paras. 99 and 101 of the Judgment).

5. I do not disagree with the Court’s analysis of this claim nor with its
evaluation of the evidence adduced by Namibia to support it; in my
opinion, however, this claim should have been declared inadmissible
right away.

103
1145 KASIKILI/SEDUDU ISLAND (SEP. OP. KOOIJMANS)

6. In the written and oral proceedings Namibia has claimed that there
is an alternative ground — entirely independent of the terms of the 1890
Treaty — by which it is entitled to sovereignty over Kasikili/Sedudu
Island, viz., prescription, acquiescence and/or recognition. It contended
that the Special Agreement, by referring in its Article 1 to the rules and
principles of international law, explicitly or implicitly allowed the Court
to apply the doctrine of acquisitive prescription as a separate ground for
Namibia’s sovereignty over the Island.

7. For its part, counsel for Botswana maintained that it would be
“contrary to common sense to presume that the general reference to ‘the
rules and principles of international law’ should prevail over the reference
to a specific international agreement which defines the boundary in ques-
tion” (emphasis in original).

8. The Court is of the view that the reference in the Special Agreement
to the “rules and principles of international law” not only authorizes the
Court to interpret the 1890 Treaty in the light of those rules and prin-
ciples but also to apply them independently and that, consequently, the
Special Agreement does not preclude the Court from examining argu-
ments relating to prescription (para. 93).

9. With all due respect, I do not find the Court’s reasoning persuasive.
The fact that Article Hl of the Special Agreement states that the rules
and principles of international law applicable to the dispute shall be those
set forth in the provisions of Article 38, paragraph 1, of the Court’s
Statute can hardly be called enlightening; it only refutes — as the Court
correctly states — Botswana’s argument that the Special Agreement
allows the Court to apply only the rules and principles of international
law concerning treaty interpretation.

10. But this reference in Article I, as specified in Article III of the
Special Agreement does not add anything to what the Court is not
already entitled to do by the Statute. In the case of Continental Shelf
(TunisialLibyan Arab Jamahiriya) the Court stated:

“While the Court is, of course, bound to have regard to all the
legal sources specified in Article 38, paragraph 1, of the Statute
of the Court in determining the relevant principles and rules appli-
cable to the delimitation, it is also bound, in accordance with para-
graph | fa), of that Article, to apply the provisions of the Special
Agreement.” (LC.J. Reports 1982, p. 37, para. 23.)

11. In the Special Agreement the Parties ask the Court to determine,
on the basis of the 1890 Treaty and the rules and principles of interna-
tional law — without dissociating the latter from the former — the
boundary between Namibia and Botswana around Kasikili/Sedudu Island
and the legal status of the Island — again, without dissociating the latter
from the former.

104
1146 KASIKILI/SEDUDU ISLAND (SEP. OP. KOOIJMANS)

In my opinion, therefore, the Special Agreement precludes the Court
from applying the rules and principles of international law independently
of the Treaty. It is the Treaty which determines the boundary. Without
interpreting and applying the Treaty the Court is not able to determine
the boundary and the legal status of the Island as it is requested to do by
the Special Agreement.

12. The Special Agreement asks the Court to do two things: first, to
determine the boundary between Namibia and Botswana around Kasikili/
Sedudu Island, and, second, to determine the legal status of the Island.
The logical order seems to be to answer the first question first. In order to
do so the Court must on the basis of the Anglo-German Treaty deter-
mine whether the northern or the southern channel is or contains the
main channel. Once that determination has taken place, the second ques-
tion is implicitly answered as well: if the northern channel is the main
channel, the Island belongs to the territory of Botswana; if the southern
channel is the main channel, it is part of Namibia; in other words, the
{sland goes with the boundary.

13. The second question, that of the legal status of the Island, can in
my opinion only be answered independently of the first question if the
Court would have concluded that the terms of the Treaty cannot possibly
be interpreted in a meaningful way, or that the parties to the Treaty by
their conduct have indicated that the terms of the Treaty have lost their
relevance. In that case a reverse situation presents itself: the answer to
the first question is implicitly given by the preceding answer to the second
question: the title over the Island determines the location of the bound-
ary and it does so irrespective of the terms of the Treaty, but certainly not
independently of the Treaty. In theory such a procedure would not be
unthinkable.

14. In his award in the Island of Palmas case the sole Arbitrator,
Judge Max Huber, stated that

“neighbouring states may by convention fix limits to their own
sovereignty, even in regions such as the interior of scarcely explored
continents where such sovereignty is scarcely manifested, and in this
way each may prevent the other from penetration of its territory . . .
If, however, no conventional line of sufficient topographical preci-
sion exists or if there are gaps in the frontiers otherwise established,
or if a conventional line leaves room for doubt . . . the actual con-
tinuous and peaceful display of State functions is in case of dispute
the sound and natural criterium of territorial sovereignty.” (Reports
of International Arbitral Awards (RIAA), Vol. I, p. 840.)

15. In my opinion, the conditions mentioned in the Award are not met
in the dispute before the Court. For the determination of the boundary
the Special Agreement explicitly refers to the 1890 Anglo-German Treaty.
There is no lack of sufficient topographical precision in the conventional

105
1147 KASIKILI/SEDUDU ISLAND (SEP. OP. KOOIJMANS)

provisions, like e.g., in the Palena case (Argentine-Chile Frontier case,
38 International Law Reports, pp. 89 ff.). The Court does not have to
find where the main channel of the River Chobe is located, it merely
has to determine which of the two channels around Kasikili Island is
or contains the main channel and what forms its thalweg. And the con-
ventional line may leave room for doubt, but that doubt cannot be solved
in a reasonable and arguable way by choosing a completely different
approach which ignores the terms of the Treaty.

16. The inconsistency of Namibia’s arguments in respect of its alter-
native claim is borne out by the fact that this non-Treaty-based claim
rests on virtually the same grounds which it has submitted for its Treaty-
based claim that the parties by their subsequent conduct have confirmed
their agreement regarding the interpretation of the 1890 Treaty (see
para. 71 of the Judgment).

17. These grounds are: continued control and use of the Island by the
Masubia of Eastern Caprivi, the exercise of jurisdiction over it by the
governing authorities in the Caprivi Strip, and the continued silence
of the other Party and its predecessors. After examining Namibia’s
arguments the Court with good reason concludes that these facts do
not constitute subsequent practice within the meaning of Article 31, para-
graph 3 {b}, of the 1969 Convention on the Law of Treaties (para. 75
of the Judgment).

18. These same arguments lie at the basis of Namibia’s alternative
claim that it has obtained sovereignty over Kasikili/Sedudu Island by
acquisitive prescription (see para. 90 of the Judgment). The Court is of
the view that Namibia has failed to prove that acts of State authority
carried out with regard to the Island justify its claim to prescriptive
title (paras. 98 and 99).

19. That conclusion, however, leaves unanswered one question. If
Namibia had been able to prove that the requirements for acquisitive pre-
scription, as referred to in paragraph 94 of the Judgment, had been
fulfilled, would that not have constituted subsequent practice as well?
Would it have been conceivable indeed to evaluate Namibia’s claim to
prescriptive title positively and at the same time to evaluate its claim con-
cerning subsequent practice negatively? In my view that would mean that
the Court, after having found that according to the terms of the 1890
Treaty the boundary is in the northern channel, would have been expected
to use its answer to the second question concerning the legal status of the
Island in order to trump its answer to the first question. In my opinion it
would be highly artificial to read the Special Agreement as enabling the
Court to do so.

106
1148 KASIKILI/SEDUDU ISLAND (SEP. OP. KOOHMANS)

20. In my view, therefore, the Court should have refused to entertain
Namibia’s alternative claim and should have declared it inadmissible.

I

21. I have voted in favour of paragraph 3 of the dispositif of the Judg-
ment which deals with the use of the two branches of the Chobe around
Kasikili/Sedudu Island and is based on the Court’s finding that the
Parties have undertaken commitments to one another in this respect.

22, It seems relevant to point out that these undertakings are part of
the Kasane Communiqué of 24 May 1992, a document which has as its
main element the agreement between the Parties to settle the boundary
dispute peacefully. These undertakings therefore are indissolubly linked
to the Parties’ decision to have the boundary determined, first by a jointly
appointed Team of Technical Experts and subsequently, after the failure
of the Joint Team to reach a conclusion, by the International Court of
Justice on the basis of the Special Agreement of 15 February 1996. In
carrying out its task of determining the boundary and the legal status of
Kasikili/Sedudu Island, the Court can and must consider the Special
Agreement in its context together with the surrounding statements and
circumstances.

23. In addition to what the Court has said in paragraphs 102 and 103,
I wish to make some observations which could provide guidance to the
Parties for further conduct and place their mutual relations in a wider
perspective. These observations are based on recent developments of the
rules and principles of international law concerning the uses of interna-
tional watercourses and in particular those concerning the equitable and
reasonable utilization of their resources.

24. Such considerations have no place in determining the boundary
between the Parties. The Court cannot relocate or shift the boundary on
such grounds if according to the terms of the Treaty it must be taken to
be the thalweg of the northern channel. While refiecting the rules and
principles of international law, referred to in the Special Agreement,
these considerations can merely focus on the undertakings of the Parties
entered into in the context of their efforts to settle the dispute peacefully
and on their present and future relations. As the Court has observed: “It
is not a matter of finding simply an equitable solution, but an equitable
solution derived from the applicable law” (Fisheries Jurisdiction, LCI.
Reports 1974, p. 33, para. 78; p. 202, para. 69).

25. The Chobe River around Kasikili/Sedudu Island can be said
to be part of a “watercourse” in the sense of the 1997 Convention on
the Law of the Non-navigational Uses of International Watercourses.

107
1149 KASIKILI/SEDUDU ISLAND (SEP. OP. KOOIJMANS)

Article 2 (a) of that Convention gives the following definition of a water-
course:

“Watercourse’ means a system of surface waters and ground-
waters constituting by virtue of their physical relationship a unitary
whole and normally flowing into a common terminus.”

26. This idea of a watercourse-system as a unitary whole was already
recognized by the Institut de droit international in its 1961 Salzburg
Resolution on the utilization of non-maritime international waters (except
for navigation) (Annuaire de l'Institut de droit international, Vol. 49,
Part II (1961), pp. 381 ff.). In this Resolution, which was adopted
unanimously, the Institute referred to “waters which form part of a
watercourse or hydrographic basin which extends over the territory of
two or more States”. In Article 2 the Institut observes that the right of a
State to utilize waters which traverse or border its territory “is limited by
the right of utilization of other States interested in the same watercourse
or hydrographic basin”, whereas Article 3 states that “if States are in
disagreement over the scope of the right of utilization, settlement will
take place on the basis of equity, taking particular account of their respec-
tive needs, as well as of other pertinent circumstances”.

27. In 1966 at its Fifty-Second Conference the International Law
Association adopted, with only eight abstentions, the so-called Helsinki
Rules on the Uses of the Waters of International Rivers (ILA, Report of
the Fifty Second Conference, Helsinki, 1966, London, 1967, pp. 484 ff.).
These refer to the waters of an international drainage basin which in
Article II is defined as “a geographical area extending over two or more
States determined by the watershed limits of the system of waters, includ-
ing surface and underground waters, flowing into a common terminus”.

The Helsinki Rules are far more detailed than the Institut’s 1961 Salz-
burg Resolution and in certain respects can be called a precursor of the
1997 United Nations Convention. With regard to the principle of equi-
table utilization Article IV states: “Each basin State is entitled, within its
territory, to a reasonable and equitable share in the beneficial uses of the
waters of an international drainage basin”.

28. It can, therefore, be said that in doctrine there was already over-
whelming support for the principle of the equitable utilization of shared
water resources when in 1971 the International Law Commission included
the topic “The Non-navigational Uses of International Watercourses” in
its general programme of work.

29. From the pleadings in the present case it is clear that the waters
around Kasikili/Sedudu Island are nearly exclusively used for tourist pur-

108
1150 KASIKILI/SEDUDU ISLAND (SEP. OP. KOOISMANS)

poses. Tourists are carried by fiat-bottomed boats (mainly, but not exclu-
sively in the southern channel) to view the wild animals in the Chobe
Game Park south of the river, and on Kasikili/Sedudu Island to which
these animals regularly cross. Such navigation as there is has virtually
nothing to do with fluvial transport in the normal sense of the word
“navigation”, as this is understood to mean transport by boat in a river
from one place to another. The use which is made of the waters around
Kasikili/Sedudu Island is more similar to the non-navigational uses of
watercourses in the sense of the 1997 Convention.

30. Already in 1929 the Permanent Court of International Justice
stressed the community of interest for navigation purposes of all riparian
States and the exclusion of any preferential privilege of any of them in
relation to the others (Territorial Jurisdiction of the International Com-
mission of the River Oder, Judgment No. 16, 1929, P.C.LJ., Series A,
No. 23, p. 27). In the Gabcikovo-Nagymaros case the present Court
observed that “modern development of international law has streng-
thened this principle for non-navigational uses of international water-
courses as well, as evidenced by the adoption of the Convention of
21 May 1997 on the Law of the Non-Navigational Uses of International
Watercourses by the United Nations General Assembly” (1. C.J. Reports
1997, p. 56, para. 85).

31. The 1997 Convention has not yet entered into force and it will take
in all probability a number of years before the 35 instruments of ratifica-
tion necessary for its entry into force have been deposited. Nor is there
any indication that the Parties before the Court have the intention to
become bound by its provisions.

This does not mean, however, that a number of the principles, which
are formulated in the Convention, have not yet become part of the corpus
of international law.

32. In paragraph 1 of its commentary on Article 5 of the 1997 Conven-
tion, which deals with the principle of equitable and reasonable utiliza-
tion and participation, the International Law Commission observes:

“Article 5 sets out the fundamental rights and duties of States with
regard to the utilization of international watercourses for purposes
other than navigation. One of the most basic of these is the well-
established rule of equitable utilization, which is laid down and
elaborated upon in paragraph 1.”

And the Commission continues by saying that

“a survey of all available evidence of the general practice of States,
accepted as law, in respect of the non-navigational uses of interna-
tional watercourses . . . reveals that there 1s overwhelming support
for the doctrine of equitable utilisation as a general rule of law for

109
1151 KASIKILI/SEDUDU ISLAND (SEP. OP. KOOIJMANS)

the determination of the rights and obligations of states in this field”
(para. 10).

33. Both Article 5 of the 1997 Convention and Article IV of the 1966
Helsinki Rules seemingly contain a territorial limitation by providing
that watercourse States (Helsinki Rules: basin States) in their territories
are entitled to a reasonable and equitable share of the uses and benefits of
an international watercourse!.

Both instruments, however, clearly reject the so-called “Harmon Doc-
trine” which embodies the claim that a State has the unqualified right to
utilize and dispose of the waters of an international river flowing through
its territory.

The comment on Article IV of the Helsinki Rules states that the Har-
mon Doctrine has never had a wide following among States and has been
rejected by virtually all States which have had occasion to speak out on
the point and it continues by saying that each basin State has rights equal
in kind and correlative with those of each co-basin State.

34. By the commitments contained in the Kasane Communiqué of
24 May 1992 (see para. 102 of the Judgment) the Parties have implicitly
recognized that the Chobe River around Kasikili/Sedudu Island is part of
a unitary whole, irrespective of the exact location of the boundary as a
result of the determination by the Court.

35. The southern channel does not all of a sudden turn into an internal
water once it is decided that the northern channel is or contains the
“main channel” in the terms of the 1890 Treaty, even if the former is
wholly within Botswana territory. It continues to be part of a system of
surface waters and groundwaters which by virtue of their physical rela-
tionship constitute a unitary whole.

36. In their future dealings concerning the uses of the waters around
Kasikili/Sedudu Island the Parties should let themselves be guided by the
rules and principles as embodied in the 1997 Convention and in the Hel-
sinki Rules. They should keep in mind that, as the International Law
Commission said, “the rule of equitable and reasonable utilization rests
on sound foundations and provides a basis for the duty of States to par-
ticipate in the use and development and protection of an international
watercourse in an equitable and reasonable manner”.

37. This rule has now been widely accepted both for the navigational
and the non-navigational uses of international watercourses. For a further
implementation of the rule, Article 6 of the 1997 Convention enumerates

! In paragraph 2 of its commentary on Article 5, the ILC observes that this Article,
although cast in terms of an obligation, also expresses the correlative entitlement.

110
1152 KASIKILI/SEDUDU ISLAND (SEP. OP. KOOIJMANS)

in a non-exhaustive way the factors which are relevant to equitable and
reasonable utilization.

38. It is clear that the use of the waters around Kasikili/Sedudu Island
for tourist purposes has in the course of time become far more important
from an economic point of view than the use of the Island itself, e.g., for
cultivation purposes; this is also exemplified by the Kasane Communi-
qué. But even the present economic interest resulting from eco-tourism
may be of a transient character. It would, therefore, be commendable if
the Parties would place any further co-operation in a wider and more
general framework. In this respect it may be recalled that in the Preamble
to its 1961 Resolution the Institut de droit international observes that “in
the utilization of waters of interest to several States, each of them can
obtain, by consultation, by plans established in common and by reci-
procal concessions, the advantages of a more rational exploitation of a
natural resource”.

(Signed) P. H. Kooumans.

111
